DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, there appears to be insufficient antecedent basis for the limitation “the position” found in line 1. 
With regards to claims 2 and 4, the claims state “the controller is configured to actuate the position of the one or more pushers” it is unclear how “the position” is to be actuatable when it is not a structural element but rather an orientation or location point of the pushers. For examination purposes the claim is being interpreted as the controller is configured to actuate the one or more pushers.
With regards to claim 5, the claim states “to form the out-of-plane gap with an oscillating shape” this renders the claim indefinite since it is unclear what is an “oscillating shape”, specifically the metes and bounds of the limitation are indefinite. Clarification and/or correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oe et al (US 4,640,453).
In reference to claim 1, Oe et al discloses a system comprising a plurality of rollers (right roller of roller pair9a and left roller of roller pair 9b) positioned relative to one another to bend a continuous material moving through the plurality of rollers into a curved form having an edge-to-edge abutting relationship of a first edge region and a second edge region of the continuous material along a spiral joint [see figure 2; col. 5 lines 15-17], at least one sensor (10) arranged relative to the continuous material exiting the plurality of rollers to detect position information of the first edge region and the second edge region along the spiral joint [see col. 7 lines 13-16], one or  more pushers (left roller of roller pair 9a and right roller of roller pair 9b) actuatable [via hydraulic cylinders 24a, 24b] to move relative to the 
In reference to claim 2, Oe et al further discloses the controller is configured to actuate the position of the pushers relative to the curved form of the continuous material when the relative position deviates from a target relationship [see col. 7 lines 13-27].
In reference to claim 3, Oe et al further discloses the target relationship is a predetermined threshold [see col. 3 lines 33-46].
In reference to claim 4, Oe et al further discloses the controller is configured to actuate the position of the pushers relative to the curved form of the continuous material to maintain the out-of-plane gap until the relative position of the first edge region to the second edge region is within the target relationship [see col. 7 lines 34-40; it is noted that increasing the urging force of the pusher against the sheet material will shift the sheet material out of place with the adjacent edge region].
In reference to claim 9, Oe et al discloses a computer program product encoded on a non-transitory computer storage media, the computer program product comprising instructions that, when executed by a computing device (control unit 1), causes the computing device to perform operations comprising receiving position information of a first edge region and a second edge region, the first edge region in an edge-to-edge abutting relationship with the second edge region along a portion of a spiral 
In reference to claim 10, Oe et al further discloses receiving position information of the first edge region and the second edge region includes receiving signals from optical sensors (10), the signals indicative of position information of the first edge region and the second edge region [see col. 7 lines 13-27].
In reference to claim 12, Oe et al further discloses the actuating the edge pushers includes forming the out-of-plane gap between the first edge region and the second edge region according to an oscillating pattern [see col. 7 line 34-40; it is noted the examiner is interpreting the oscillating pattern to be a pattern of increasing the urging force and decreasing the urging force acting on the sheet via the pushers].
In reference to claim 13, Oe et al further discloses the actuating the edge pushers includes maintain the out-of-plane gap between the firs edge region and the second edge region at a maximum value until the first edge region matches the second edge region to within the predetermined tolerance [it is noted that the maximum value is considered the maximum pressure applied to the hydraulic cylinders which results in the maximum urging force applied to the sheet].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oe et al in view of Rankin (US 2014/0072396).
In reference to claim 7, Oe et al discloses the invention substantially as claimed except for wherein the sensor includes a magnetic sensor.
However, Rankin et al teaches optical sensors, magnetic sensors or physical contact sensors are all known equivalent detecting elements for detecting and monitoring material positioning [see paragraph 0024].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical sensor of Oe et al with a magnetic sensor since Rankin et al teaches that these sensors are known equivalents in the art when used for detecting material positioning.

2.	Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,287,739) in view of Oe et al (US 4,640,453).
In reference to claim 1, Campbell discloses a system comprising a plurality of rollers (18) positioned relative to one another to bend a continuous material moving through the plurality of rollers into a curved form having an edge-to-edge abutting relationship of a first edge region and a second edge region of the continuous material along a spiral joint [see col. 3 lines 14-17], one or more pushers (15) 
Campbell discloses the invention substantially as claimed except for wherein a sensor and a controller are provided within the system.
Oe et al teaches of an automated system for forming spiral tubes from sheet material having a sensor (10) to detect the position of a first edge region and a second edge region and controller (control unit 1) in communication configured to receive the position information from the sensor and determine a relative position of the edge region and actuate pushers relative to the material to control an out of plane gap between the first and second edge regions [see col. 7 lines 13-27 & 34-40]. Oe et al further teaches such an automated system saves human labor and greatly improves a working efficiency of the system [see col. 9 line 54-col. 10 line 2].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the human labor necessitated within Campbell with an automated system including a sensor and controller, as taught by Oe et al, since such a modification would greatly improve the working efficiency and reduce the human labor needed for operation. 
In reference to claim 2, Campbell further discloses actuating the pusher (15) [shown by arrow 20 in figure 2] to change the position relative to the curved form of the continuous material (10) when the 
In reference to claim 3, Campbell further discloses the target relationship is a predetermined threshold (indicia is placed prior to forming to show acceptable forming of the tube).
In reference to claim 4, the combination further discloses the controller is configured to actuate the pusher relative to the curved form of the continuous material to maintain the out-of-plane gap until the relative position of the first edge region to the second edge region is within the target relationship.
In reference to claim 6, the combination further discloses the sensor (10 Oe et al) includes an optical sensor (laser) configured to detect visual indicia (35, 37; Campbell) on the firs edge region and the second edge region of the continuous material exiting the plurality of rollers.
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art neither anticipates nor renders obvious a first pusher that imparts a first normal force on an inner surface of the material and a second pusher that imparts a second normal force on an outer surface of the material.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,314,141 to Bacroix shows the state of the art of spiral forming to form a tube from a continuous material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725